Citation Nr: 1235172	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for irregular heartbeat.

3.  Entitlement to service connection for a skin condition, to include psoriasis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

The issues of entitlement to service connection for irregular heartbeat and entitlement to service connection for a skin condition are remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The medical evidence does not show a current diagnosis of right ear hearing loss for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for right ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, a March 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National Personnel Records Center (NPRC) indicated in March 2008 that the Veteran's service treatment records were not obtainable and were presumed destroyed in a 1973 fire.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO notified the Veteran that his service treatment records were not obtainable in a May 2008 letter, and was asked to submit any additional evidence in his possession.  Later that month, the Veteran submitted NA Form 13055, but the RO was unable to locate any of the Veteran's service treatment records.  The Board believes that the heightened duty to assist has been satisfied with regard to this issue.  Id.  The Veteran was properly notified that his service treatment records were fire-related and that he should submit any service treatment records that he had in his possession, but no additional information was submitted.  Although the RO did not request morning sick reports or clinical records in an attempt to verify whether the Veteran's incurred acoustic trauma during service, as explained below, the Board has accepted the Veteran's lay statements that he had acoustic trauma due to noise exposure during service as competent and credible evidence of inservice incurrence of acoustic trauma.  Thus, obtaining morning sick reports or hospital clinical records would be unnecessary.  In addition, there is no evidence that the Veteran has a current right ear hearing loss.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Board acknowledges that VA did not provide the Veteran with a medical examination with regard to his claim for service connection for right ear hearing loss, but none was required in this case because there is no evidence that the Veteran has a current right ear hearing loss disability for VA purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.385; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There is no indication in the record that any other additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he currently has right ear hearing loss as a result of inservice exposure to acoustic trauma.  Specifically, he alleges that he incurred acoustic trauma from exposure to heavy weapons during training, and that he now has hearing loss in his right ear as a result.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As previously noted, the Veteran's service treatment records are not available.  Nevertheless, the Veteran has submitted competent and credible lay statements that he was exposed to acoustic trauma during service.  Thus, there is evidence of inservice incurrence of acoustic trauma.  

However, the evidence of record does not support entitlement to service connection for right ear hearing loss, as the competent evidence of record does not show that the Veteran has impaired hearing in the right ear which meets the requirements of a disability for VA purposes.  38 C.F.R. § 3.385; see Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although requested by the RO, the Veteran has failed to produce any medical evidence showing a current diagnosis of right ear hearing loss for VA purposes.  In response to the RO's request for information supporting his claim, the Veteran identified private medical treatment records.  Review of those treatment records is silent as to any complaints of, treatment for, or diagnoses of right ear hearing loss.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of competent medical evidence that right ear hearing loss for VA purposes exists, the criteria for establishing service connection for right ear hearing loss have not been established.  38 C.F.R. § 3.303. 

While the Veteran has submitted lay statements that he currently has right ear hearing loss, as a layman, he is not competent to offer opinions on medical diagnosis and causation.  Jandreau, 492 F.3d at 1376-77; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board acknowledges that the Veteran's lay statements are competent evidence that he currently has symptoms of loss of hearing in his right ear.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, they are not competent evidence to show that the Veteran has a current diagnosis of right ear hearing loss that meets the requirements set forth in 38 C.F.R. § 3.385 that is related to his military service.  Espiritu, 2 Vet. App. at 495. 

As the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for right ear hearing loss, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

VA has statutory and regulatory duties to notify and to assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  After a thorough review of the Veteran's claims file, the Board finds that remand is required because VA has not yet met its duties with regard to the Veteran's claims for entitlement to service connection for irregular heartbeat and entitlement to service connection for a skin disorder. 

VA's duty to assist may include providing a medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, the RO did not provide the Veteran with VA examinations and nexus opinions regarding his claims for service connection for an irregular heartbeat and a skin disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83-86.

The Veteran has submitted private medical treatment records showing that he has current diagnoses of irregular heartbeat and psoriasis.  Additionally, although the Veteran's service treatment records are unavailable, the Veteran has provided statements that he developed irregular heartbeat and a skin disorder during service and that his symptoms have continued regularly since service discharge.  The Board finds that the Veteran's lay statements satisfy the "low" threshold, set forth in McLendon.  Accordingly, remand for VA examinations addressing the etiology of the Veteran's irregular heartbeat and skin disorder is warranted.  Id.   

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with VA examinations to determine whether his current irregular heartbeat and skin disability are related to his military service.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's statements which are competent evidence of inservice and post-service symptomatology, the VA examiners must provide opinions as to whether the Veteran's current irregular heartbeat and skin disability are related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for either of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all appropriate development, the RO must adjudicate the issues of entitlement to service connection for an irregular heartbeat and entitlement to service connection for a skin disorder.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  THIS CLAIM MUST BE AFFORDED EXPEDITIOUS TREATMENT.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


